PD-0734-15
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                        Transmitted 6/17/2015 9:28:06 AM
     JUNE 18, 2015                                                                       Accepted 6/18/2015 11:18:57 AM
                                      NO. ___________________                                             ABEL ACOSTA
                                                                                                                  CLERK


DARYL DOTSON                                         §    IN THE COURT OF CRIMINAL APPEALS
                                                     §
v.                                                   §    STATE OF TEXAS
                                                     §
THE STATE OF TEXAS                                   §    AUSTIN, TEXAS


                      MOTION FOR EXTENSION OF TIME
         TO FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES, the Appellant, DARYL DOTSON, and moves for an extension of time to

file the Appellant’s Petition for Discretionary Review in this case, and in support thereof would

show the following:

                                                     I.

        a.      This case is pending below in the Criminal District Court No. 2 of Dallas County,
                Texas under Cause No. F11-63228-I, styled State of Texas v. Daryl Dotson. It is also
                pending in the Corpus Christi Court of Appeals under case number 13-13-00387-CR.

        b.      Appellant was convicted of Capital Murder and sentenced to life imprisonment in the
                Texas Department of Criminal Justice. The judgment date was May 23, 2013. On
                June 4, 2015, the Court of Appeals affirmed the conviction.

        c.      The deadline for filing the Appellant’s Petition for Discretionary Review was July
                4, 2015.

        d.      Appellant requests an extension until August 4, 2015, to file the Petition for
                Discretionary Review.

        e.      The reason for this request is that, in the last few weeks, counsel has been working
                on the following:

                1.       Working on briefs in United States v. Abdulrahman Odeh, Mufid Abdulqader,
                         Ghassan Elashi, Mohammad El-Mezain, and Shukri Abu Baker Nos. 15-
                         10304, 15-10308, 15-10306, 15-10303, 15-10307, in the United States Court

Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 1
                         of Appeals for the Fifth Circuit.

                2.       Working on brief in Tom Iles White III v. State of Texas, No. 05-14-01359-
                         CR, in the Dallas Court of Appeals.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted.

                                                          Respectfully submitted,

                                                              /s/ Gary A. Udashen
                                                          GARY A. UDASHEN
                                                          Texas State Bar No. 20369590

                                                          SORRELS, UDASHEN & ANTON
                                                          2311 Cedar Springs Road
                                                          Suite 250
                                                          Dallas, Texas 75201
                                                          214-468-8100
                                                          214-468-8104 fax

                                                          ATTORNEY FOR APPELLANT


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion for

Extension of Time to File Appellant’s Brief was electronically delivered to the Dallas County

District Attorney’s Office, and to the State Prosecuting Attorney, on this the 17th day of June, 2015.

                                                             /s/ Gary A. Udashen
                                                          GARY A. UDASHEN




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 2